In re State of Louisiana; — Plaintiff; Applying for Supervisory and/or Remedial Writs, Parish of Jefferson, 24th Judicial District Court Div. P, Nos. 99-5804, 99-5805; to the Court of Appeal, Fifth Circuit, No. 00-K-1144.
Writ granted in part; denied in part. The ruling of the Court of Appeal, Fifth Circuit, regarding defendant’s September 9, 1997 conviction is reversed. The record reflects the State of Louisiana satisfied its burden under State v. Carlos, 98-1366 (La.7/7/99), 738 So.2d 556. Accordingly, the ruling of the trial court is hereby reinstated as to the September 9, 1997 conviction only.